Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/21 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Pegnataro on 03/08/21.
The application has been amended as follows: 
Claims 10-16 have been cancelled.
Allowable Subject Matter
Claims 1-9, 20-21 are allowed. Applicant’s arguments, see Remarks, filed 03/04/21, with respect to 35 U.S.C 112 first paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C 112 first paragraph of claims has been withdrawn as the applicant cancelled and amended the claims.
Applicant’s arguments, see Remarks, filed 03/04/21, with respect to 35 U.S.C 112 second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C 112 second paragraph of claims has been withdrawn as the applicant cancelled and amended the claims.
Applicant’s arguments, see Remarks, filed 03/04/21, with respect to 35 U.S.C 103 rejection have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims has been withdrawn.
Gnadinger (U. S. Patent: 5119154) teaches applying voltage to breakdown dielectric layer (high voltage) on a semiconductor device having ferroelectric layer to make polarization [abstract, column 2 last paragraph], but the voltage is applied after the device is complete and there is only one ferroelectric layer (104). Ohashi et al (U. S. Patent Application: 2006/0073616) teaches two layers of ferroelectric material (30, and 50). Kondo (EP 1732146) teaches multilayered structure and teaches applying high voltage to polarize dielectric layers (piezoelectric layers), but there would be no teaching for applying voltage after each deposition of ferroelectric layers when the substrate is between two capacitive plates. The examiner did not find references to reject claim 21 or claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712